Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated October 27, 2008 to the Statements of Additional Information dated December 31, 2007, May 1, 2008 and September 30, 2008. On September 26, 2008, the Board of Trustees approved the appointment of Grace K. Fey, Steven M. Roberts and Theron S. Hoffman as Trustees. Under the section Those Responsible for Management, in the table under the heading Independent Trustees, the following information has been added as follows: Number of Position(s) John Hancock Name, Address Held with Principal Occupation(s) and other Funds Overseen And Year of Birth Fund Directorships During Past 5 Years by Trustee Theron S. Hoffman Trustee Trustee of John Hancock Trust and John 212 (1947) (since 2008) Hancock Funds II (since September 2008); Chief Executive Officer, T. Hoffman Associates, LLC (2003Present); Director, The Todd Organization (2003Present); President, Westport Resources Management (2006 2008); Partner/Operating Head & Senior Managing Director, Putnam Investments (2000 2003). Steven M. Roberts Trustee Trustee of John Hancock Trust and John 212 (1944) (since 2008) Hancock Funds II (since September 2008); Deputy Director, Board of Governors of the Federal Reserve System (20052008); Principal, KPMG (19872004). Under the section Those Responsible for Management, in the table under the heading Interested Trustee, the following information has been added as follows: Number of Position(s) John Hancock Name, Address Held with Principal Occupation(s) and other Funds Overseen And Year of Birth Fund Directorships During Past 5 Years by Trustee Grace K. Fey Trustee Trustee of John Hancock Trust and John 212 (1946) (since 2008) Hancock Funds II (since September 2008); Chief Executive Officer, Grace Fey Advisors (2007 Present); Director & Executive Vice President, Frontier Capital Management Company (1988 2007). (3) Ms. Fey is an interested person as defined by the 1940 Act due to a deferred compensation arrangement with her former employer, Frontier Capital Management Company, which is a sub-adviser of certain funds of John Hancock Funds II and John Hancock Trust.
